Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group I, drawn to compounds of the formula I and simple compositions and elected species:

    PNG
    media_image1.png
    351
    286
    media_image1.png
    Greyscale
  in the reply filed on 12/14/2020 is acknowledged.  The examiner notes that the elected species reads on claims 1-4, 19-22, and 37-43. The non-elected compounds not embraced by formula I in claim 36 are hereby restricted into a separate group V for clarification. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL.


An action on the merits of claims 1-4, 19-22, and 37-43 is contained herein. Applicant’s elected species was found free of the art and the search extended.


Priority
This application is a continuation of U.S. Patent Application No. 15/208,984, filed July 13, 2016, which is a continuation of U.S. Patent Application No. 14/642,423, filed March 9, 2015, now U.S. Patent No. 9,421,209, which is a continuation of U.S. Patent Application No. 14/090,517, filed on November 26, 2013, now U.S. Patent No. 9,018,375, which is a continuation of U.S. Patent Application No. 13/292,746, filed on November 9, 2011, now U.S. Patent No. 8,642,607, which is a continuation of U.S. Patent Application No. 12/938,609, filed on November 3, 2010, which claims the benefit of Indian Provisional Patent Application Nos. 2690/CHE/2009, filed November 5, 2009 , and 1429/CHE/2010, filed May 24, 2010, and U.S. Provisional Patent Application No. 61/364,661, filed July 15, 2010. Benefit for the provisional and foreign application is not accorded since subject matter disclosed within the instant application is not supported (e.g. variable Ra is selected from –NRcRd). The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawaiv.Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).



Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that the structure of Formula I be inserted into the abstract to accurately illustrate the claimed invention.




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 21 and 43 are objected to because of the following informalities: Please insert commas between each listed compound in claim 43 (note that in claim 43 there are two commas in some instances which should be just one). Correction is required. 
In claim 21, page 9, the fourth listed compound which recites the text “hydro chloride” should more appropriately read “hydrochloride).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 19-20, 22, and 37-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 and 16-26 
The genus structure and pharmaceutically salts thereof of the instant application may be anticipated by the formula IA of patent ‘783 wherein variable R is specifically designated at the 6-position of the chromene ring for example while remaining variables are consistent in scope in both applications. Thus the claims are not independent and distinct from each other. Additionally the claimed pyrazolopyrimidines moieties for variable Cy2 are specifically disclosed in the patent (see claim 9 for example) which would motivate one to select these substituents in the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3, 19-20, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1” are as defined in claim 1 while referencing compounds IA-I and IA-II. However, the latter formulas do not encompass any q or L1 variables. Strikethrough formula IA-IV embraces “q” but again it is strikethrough. Thus, the examiner is not certain why these variables are listed despite not being embraced by the current formulas in claim 3. Thus, the scope is unclear and claims dependent from it are also indefinite. Correction is required. Claim 43 recites compounds which do not show their points of attachment via squiggly lines:

    PNG
    media_image2.png
    82
    341
    media_image2.png
    Greyscale


See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 does not further limit claim 1 with respect to n = 0 (note claim 1 states that it must be 1-4).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 22, 38, 40, and 41 are rejected under 35 U.S.C. 102(b) as being anticipated by Kawase et al. (Bulletin of the Chemical Society of Japan, 1962, 35, pp. 1366-1369-mentioned in IDS, reference in parent case 12/938,609).
The reference teaches the following species:

    PNG
    media_image3.png
    326
    603
    media_image3.png
    Greyscale

see page 1367, compounds XVI and XV. Compound XVI was recrystallized from ethanol, a pharmaceutically acceptable carrier. Thus, said claims are anticipated by Kawase et al.

Conclusion
Claims 1-4, 19-20, 22, and 37-43 are rejected.  Claim 21 is objected to. Patentability regarding claim 21 has not been determined due to the election of species requirement and prior art cited of record. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624